DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-13 were originally filled on November 19, 2019 and claimed priority on JP2017-100384, which was filled on May 19, 2017 and PCT/JP2018/019046, which was filed on May 17, 2018. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 19, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Objections
Claim 11 is objected to because Claim 11 states “the relief velocity vector”. Claim 11 now depends just on Claim 6 so “the relief velocity vector” no longer has antecedent basis. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a slave-side control part configured to control” in claims 1 and 13
“a master-side control part configured to control” in claims 1 and 13

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The control parts are interpreted as a processor comprising an arithmetic unit, a CPU, a programmable logic device, and a storage device as stated in Paragraph 0057 of applicant’s disclosure

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghazaei Ardakani et al (US 20190358817 A1) in view of Kobayashi et al (US 20170312921 A1) and Dockter (US 20150224639 A1) (Hereinafter referred to as Ghazaei Ardakani, Kobayashi, and Dockter respectively).

	Regarding Claim 1, Ghazaei Ardakani discloses a robot system (See at least Ghazaei Ardakani Paragraph 0016) comprising: 
a slave unit, including: 
a slave arm having a work end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1, the slave unit has a slave arm “3” and work end “17”); 
a slave-side force detector configured to detect a direction and a magnitude of a reaction force acting on one of the work end and a workpiece held by the work end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S2”, a force between the slave work end and …; 
a slave arm actuator configured to drive the slave arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a slave-side control part configured to control the slave arm actuator based on a slave operational command defining a moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received  commands which can be positional or velocity commands which are interpreted as defining a moving direction); 
a master unit, including: 
a master arm having an operation end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1 the master unit has a master arm “2” and an operation end “11”); 
a master-side force detector configured to detect a direction and a magnitude of an operating force applied by an operator to the operation end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S1”, a force between the operator and master arm is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “20” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined); 
a master arm actuator configured to drive the master arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a master-side control part configured to control the master arm actuator based on a master operational command defining a moving direction of the operation end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received commands which can be positional or velocity commands which are interpreted as defining a moving direction); and 
a system controller configured to generate the slave operational command (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the slave using dynamic model “32”, and is inside the control unit “5” which is interpreted as the system controller), and the master operational command that causes the operation end to move in a moving direction corresponding to the moving direction of the work end of the slave operational command, based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the master using dynamic model “22”, and is inside the control unit “5” which is interpreted as the system controller; See at least Ghazaei Ardakani Paragraph 0083, the dynamic module “22” generates positional and velocity commands which is interpreted as moving the operation end; See at least Ghazaei Ardakani Paragraph 0100 and 0103, the velocities/dynamics of the master arm and slave arm are the same so they move in the same direction (velocity is speed and direction); See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S3”, the dynamic models are based on the forces), the system controller including:   
a converter configured to calculate the moving direction of the work end based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraphs 0089-0092, the operator receives haptic feedback which reflects the dynamics of the system; the dynamics of the system are defined by the relationship between forces and motions; the calculation submodule, which is interpreted as the converter, uses equations 15-18 to define a relationship between the dynamics of the system and the forces);… and 
a command generator configured to generate the slave operational command and the master operational command based on the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the slave arm and master arms commands based on the relationship between forces and motion and constraints).
Even though Ghazaei Ardakani discloses determining force interaction during assembly operations (See at least Ghazaei Ardakani Paragraph 0006), Ghazaei Ardakani fails to explicitly disclose measuring the force of a workpiece when the workpiece… contacts an object to which the workpiece is assembled. 
However, Kobayashi teaches this limitation (See at least Kobayashi Paragraph 0107, the force is measured during contact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to measure the force during contact with which the workpiece is assembled. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the workpiece is not being inserted correctly due to the detected force, the system can begin a separation operation to prevent the pieces from being deformed (See at least Kobayashi Paragraph 0010). This would protect the workpiece and the components of the system by preventing an excess force from being applied, thus increasing the overall safety and desirability of the system.
Even though Ghazaei Ardakani teaches generating commands based on constraints (See at least Ghazaei Ardakani Paragraph 0092), modified Ghazaei Ardakani fails to disclose a regulator configured to correct the moving direction of the work end so that the movement of the work end in a direction of pressing the object is regulated, when the reaction force exceeds an acceptable value set beforehand. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value. By regulating the movement in the working direction when the force has exceeded an acceptable value, the system will prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly, which can cause damage or deformation. Protecting the components of the system increases the overall safety and effectiveness of the system by ensuring that the components are not damaged or deformed during operation.   

Regarding Claim 2, Ghazaei Ardakani discloses the slave operational command is a positional instruction (See at least Ghazaei Ardakani Paragraph 0083, the received commands for the arms are positional commands).

Regarding Claim 3, modified Ghazaei Ardakani fails to disclose the regulator has a force adjusting part, the force adjusting part correcting the moving direction of the work end so that the position of the work end in the direction in which the work end presses the object is maintained temporarily, when the reaction force exceeds the acceptable value. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024,  the controller generates resistance against further movement in the first direction when movement in the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value so that the position of the work end is maintained temporarily. Regulating the movement in the working direction by maintaining the position of the work end when the force has exceeded an acceptable value allows the system to prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly by continuously moving in the moving direction, which can cause damage or deformation. Protecting the components of the system increases the overall safety and effectiveness of the system by ensuring that the components are not damaged or deformed during operation.   

Regarding Claim 6, Ghazaei Ardakani fails to disclose the regulator has a force relieving part, the force relieving part correcting the moving direction of the work end so that the work end is moved to a direction opposite from the direction in which the work end presses the object, when exceeding the acceptable value.
However, Kobayashi teaches this limitation (See at least Kobayashi Paragraphs 0107 and 0112-0113 and Figures 7 and 12-13, if the reaction force is greater than the threshold, the robot performs a separation operation which moves the arm in the opposite direction from the pressing direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to have the work end move in an opposite direction when exceeding the acceptable value. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the workpiece is not being inserted correctly due to the detected force, the system can 

Regarding Claim 10, modified Ghazaei Ardakani fails to disclose the regulator has a force adjusting part, the force adjusting part correcting the moving direction of the work end so that the position of the work end in the direction in which the work end presses the object is maintained temporarily, when the reaction force exceeds the acceptable value. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024,  the controller generates resistance against further movement in the first direction when movement in the first direction exceeds a first limit, meaning the position of the work end is still maintained in the first direction, it is just prevented from generating further movement in that direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value so that the position of the work end is maintained temporarily. Regulating the movement in the working direction by maintaining the position of the work end when the force has exceeded an acceptable value allows the system to prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly by continuously moving in the moving direction, which can cause damage or deformation. Protecting the components of the system increases the overall safety and effectiveness of the system by ensuring that the components are not damaged or deformed during operation.   

Regarding Claim 13, Ghazaei Ardakani discloses a method of controlling a robot system (See at least Ghazaei Ardakani Paragraph 0016) the robot system including: 
a slave unit, including: 
a slave arm having a work end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1, the slave unit has a slave arm “3” and work end “17”); 
a slave-side force detector configured to detect a direction and a magnitude of a reaction force acting on one of the work end and a workpiece held by the work end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S2”, a force between the slave work end and the workpiece is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “30” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined; See at least Ghazaei Ardakani Paragraph 0006, the force interaction is determined during an assembly operation)…; 
a slave arm actuator configured to drive the slave arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a slave-side control part configured to control the slave arm actuator based on a slave operational command defining a moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received  commands which can be positional or velocity commands which are interpreted as defining a moving direction); 
a master unit, including: 
a master arm having an operation end (See at least Ghazaei Ardakani Paragraph 0077-0078 and Figure 1 the master unit has a master arm “2” and an operation end “11”); 
a master-side force detector configured to detect a direction and a magnitude of an operating force applied by an operator to the operation end (See at least Ghazaei Ardakani Paragraph 0124 and Figure 4 “S1”, a force between the operator and master arm is determined; See at least Ghazaei Ardakani Paragraph 0078 and Figure 2, the force/torque sensor “20” is interpreted as a slave-side detector; See at least Ghazaei Ardakani Paragraph 0062, the force interplay is a bidirectional force interaction, meaning the direction of the force is also determined); 
a master arm actuator configured to drive the master arm (See at least Ghazaei Ardakani Paragraph 0074, each of the arms are driven by actuators); and 
a master-side control part configured to control the master arm actuator based on a master operational command defining a moving direction of the operation end (See at least Ghazaei Ardakani Paragraph 0083, each arm has a controller which controls the arms based on received commands which can be positional or velocity commands which are interpreted as defining a moving direction); and 
a system controller configured to generate the slave operational command (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the slave using dynamic model “32”, and is inside the control unit “5” which is interpreted as the system controller), and the master operational command that causes the operation end to move in a moving direction corresponding to the moving direction of the work end of the slave operational command, based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraph 0079-0080 and Figures 2-3 “7”, the haptic interface module generates commands for the master using dynamic model “22”, and is inside the control unit “5” which is interpreted as the system controller; See at least Ghazaei Ardakani Paragraph 0083, the dynamic module “22” generates positional and velocity commands which is interpreted as moving the operation end; See at least Ghazaei Ardakani Paragraph , 
the method comprising:   
calculating, by the system controller, the moving direction of the work end based on the operating force and the reaction force (See at least Ghazaei Ardakani Paragraphs 0089-0092, the operator receives haptic feedback which reflects the dynamics of the system; the dynamics of the system are defined by the relationship between forces and motions; the calculation submodule, which is part of the system controller/control unit, uses equations 15-18 to define a relationship between the dynamics of the system and the forces);… and 
generating, by the system controller, the slave operational command and the master operational command based on the…moving direction of the work end (See at least Ghazaei Ardakani Paragraph 0092, the calculation submodule, which is also functioning as a command generator, generates the slave arm and master arms commands based on the relationship between forces and motion and constraints).
Even though Ghazaei Ardakani discloses determining force interaction during assembly operations (See at least Ghazaei Ardakani Paragraph 0006), Ghazaei Ardakani fails to explicitly disclose measuring the force of a workpiece when the workpiece… contacts an object to which the workpiece is assembled. 
However, Kobayashi teaches this limitation (See at least Kobayashi Paragraph 0107, the force is measured during contact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Ghazaei Ardakani with Kobayashi to measure the force during contact with which the workpiece is assembled. By measuring the force during contact, the system can determine if the workpiece is being inserted correctly. In a situation where the system detects that the 
Even though Ghazaei Ardakani teaches generating commands based on constraints (See at least Ghazaei Ardakani Paragraph 0092), modified Ghazaei Ardakani fails to disclose correcting, by the system controller, the moving direction of the work end so that the movement of the work end in a direction of pressing the object is regulated, when the reaction force exceeds an acceptable value set beforehand. 
However, Dockter teaches this limitation (See at least Dockter Paragraph 0024, the controller generates resistance against further movement in the first direction when the detected resistance due to the force feedback in the first direction exceeds a first limit; the controller preventing movement in the first direction is interpreted as generating commands based on the corrected moving direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Ghazaei Ardakani with Dockter to correct the moving direction of the work end when the force exceeds an acceptable value. By regulating the movement in the working direction when the force has exceeded an acceptable value, the system will prevent the robot from generating an excess force on the workpiece, the arm, and/or the assembly, which can cause damage or deformation. Protecting the components of the system increases the overall safety and effectiveness of the system by ensuring that the components are not damaged or deformed during operation.   

Allowable Subject Matter
Claims 4-5, 7-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al (US 20190388165 A1) teaches using master-slave surgical robots that have force detectors
Grubbs (US 20180250086 A1) teaches using a telerobotic surgery system
Kamiya (US 20170001301 A1) teaches a master-slave robot system that measures the reaction force of the slave
Nakayama et al (US 20160346935 A1) teaches stopping or decelerating a robot when the force exceeds a threshold
Wang et al (US 9849595 B2) teaches limiting the contact force with haptic feedback for a teleoperated robot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.S./               Examiner, Art Unit 3666                                 
/ABBY Y LIN/               Supervisory Patent Examiner, Art Unit 3666